Citation Nr: 0108675	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 
106-475, §§ 3 and 7, 114 Stat. 2096, 2996-2100 (2000) sets 
forth four different aspects of the VA's duty to assist the 
veteran in the development of his claim: (1) a general duty 
to assist the veteran in obtaining evidence of the claim; (2) 
a duty to assist in obtaining records that the veteran 
adequately identifies; (3) for compensation claims, a duty to 
assist in obtaining service records and any other relevant 
records held by a Federal body; and (4) a duty to provide 
necessary medical examinations and opinions for compensation.  
VCAA, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The veteran's induction and discharge records were obtained 
by the RO.  Neither records are significant for note of 
hearing loss or tinnitus.  Any other service records are 
unavailable and may be presumed either lost or destroyed as a 
result of fire at the National Personnel Records Center 
(NPRC) in 1973.  Under this particular circumstance, the VA's 
duty to assist is heightened when the service medical records 
are presumed lost or destroyed and includes an obligation to 
search alternative sources in an effort to reconstruct the 
veteran's service records.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); see also Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).

With regard to the RO's duties to obtain records, the RO 
provided the veteran with a medical examination and procured 
the veteran's induction and discharge examination records.  
See Veterans Claims Assistance Act of 2000, Pub. L.No. 106-
475§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A).  The RO further requested 
that the veteran provide evidence relevant to service 
connection for bilateral hearing loss and tinnitus.  No such 
additional medical evidence was provided or indicated 
relevant to the bilateral hearing loss and tinnitus. 

However, a review of the record does not reflect that the RO 
requested information from the service department, or the 
U.S. Armed Services Center for Research of Unit Records  
(USASCRUR), nor attempted to obtain the veteran's personnel 
records (201 File), and any relevant morning reports 
pertinent to the veteran's period of active duty from January 
1951 to December 1952.  Further evidence would assist in 
determining if the veteran's military occupational specialty 
is consistent with his complaints.  Therefore, additional 
action by the RO may prove helpful in either obtaining the 
veteran's service records or documenting information that the 
records cannot be obtained.  Accordingly, a remand for 
further development is warranted.

In addition, the veteran should also be afforded the 
opportunity to attend a VA examination in order to determine 
the etiology of his alleged disabilities.  As delineated in 
38 C.F.R. § 3.385 the veteran presently has a hearing loss 
disability for VA compensation purposes.  VA examiners 
diagnosed the veteran with tinnitus and bilateral hearing 
loss.  The auditory examination revealed that the veteran has 
auditory thresholds in the indicated frequencies which amount 
to 40 decibels or greater, and that the auditory thresholds 
for at least three of the indicated frequencies are 26 
decibels or greater. See 38 C.F.R. § 3.385.  The record also 
contains evidence, in the form of lay testimony, that the 
current disability or symptoms may be associated with 
service.  However, neither of the VA examiners opined as to 
the etiology of the veteran's hearing loss and tinnitus.  
Therefore, the record does not contain any competent medical 
evidence as to whether a relationship exists between current 
bilateral hearing loss or tinnitus and service.

In this context, the VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA, at § 3(a) 
(to be codified at 38 U.S.C. § 5103A).  For the reasons 
listed above, a medical examination is necessary, and thus a 
remand is required.   

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's personnel records (201 File), or 
alternate sources, and contact the 
USASCRUR in an attempt to obtain any 
relevant corroborating service 
information.  If the RO is unable to 
obtain any of the additional service 
records and/or information, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
veteran was afforded the benefit of use of 
a 13055 form and that new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 
2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

3.  The RO should schedule VA 
examination(s) to determine whether the 
veteran has a current disability 
manifested by bilateral hearing loss 
and/or tinnitus.  Any indicated studies 
should be accomplished; a written report 
of which should be associated with each 
examination report.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination(s).  Such review 
should be noted in the examination 
report.  After reviewing the claims file, 
to specifically include the service 
medical records, and examining the 
veteran, the examiner(s) should be 
requested to provide the following 
opinion:  Does the veteran have a 
disability manifested by hearing loss 
and/or tinnitus.  If so, please provide 
an opinion as to whether each identified 
diagnosis is at least as likely as not 
related to the veteran's period of 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The RO should advise the 
veteran that a failure to report for the 
above-scheduled VA examination(s) without 
good cause may result in the denial of 
his service-connection claims.  38 C.F.R. 
§ 3.655 (2000).

4.  After the development requested above 
have been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection.

If any benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



